Citation Nr: 1113015	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  03-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Human Immunodeficiency Virus (HIV) disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for HIV disease and assigned a 10 percent disability rating.

In February 2005, March 2007, and March 2008, the Board remanded the present matter for additional development.


FINDINGS OF FACT

1.  The Veteran's HIV disease results in refractory constitutional symptoms, diarrhea, and steady  weight loss, but has not caused AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility, without remission, or few or brief remissions.  

2.  The Veteran has psychiatric manifestations, but they do not result in occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 60 percent for HIV disease.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.88b, Diagnostic Code 6351 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An October 2001 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The RO sent the Veteran additional letters in February 2005 and March 2008.  In the March 2008 letter, he was notified that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  The claim was most recently readjudicated in a September 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available, to include from Donald H. Kearns, M.D., although his records documented historical and not current treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded examinations.  38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  This examinations are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Historically, the Veteran filed a claim for service connection for HIV disease in may 2001.  Medical records showed that the Veteran was initially diagnosed with HIV disease in 1995-1996.  In pertinent part, by 2001, the Veteran reported having depression, fatigue, vomiting, and diarrhea, as related to his HIV disease.  His weight was about 160-170 pounds.  In a September 2002 letter, David Margolis, M.D., related the veteran's HIV to his military service.  

In October 2002, the Veteran was afforded a VA examination.  It was noted that his HIV disease began during military service.  Currently, he had symptoms of fatigue as well as up to 10 stools/diarrhea per day.  His weight at that time was about 160 pounds.  He did not have any thrush or other active disease.  It was noted that he was taking two HIV medications.  The examiner stated that eh Veteran had HIV disease which was active and still under treatment and observation.  

In a November 2002 rating decision, service connection was granted for HIV disease and a 10 percent rating was established effective May 2001 (date of claim).  He was rated pursuant to Diagnostic Code 6351.  

Thereafter, the Veteran continued to receive treatment from VA.  In April 2004, he was afforded another VA examination.  The examiner indicated that there was no available claims file for review.  It was noted that the Veteran was still taking two medications for HIV disease and was being monitored by VA on a monthly basis.  He was just recovering from an attack of bronchitis which might or might not be related to the HIV disease.  His weight was 171 and the Veteran appeared healthy.  The Veteran reported that he did not have fever, skin lesions, or evidence of yeast disease in his mouth.  The Veteran was examined by VA again the next month as the claims file was available for review.  His recent history of bronchitis was documented.  It was also noted that the Veteran had recurrent loose to watery stools which occurred seven days a week, 24 hours per day, averaging six per day, and which had been present for four years (since 2000).  His weight was stable.  He also related that he had chronic fatigue and depression.  His T4 cell count was 420.  The impression was positive HIV diagnosis.  

Thereafter, the Veteran continued to receive treatment from VA for his HIV disease.  In November 2004, his weight was 162 pounds.  It was noted that the Veteran might to close to needing additional medication.  He also continued to be treated for anxiety and depression.  

In May 2005, the Veteran's weight was 150 pounds.  His medications were noted.  The Veteran complained of being tired.  

In April 2006, the Veteran was afforded another VA examination.  At that time, it was noted that he was taking a combination of four medications for his HIV disease.  It was noted that over the past year, the Veteran had lost 10-12 pounds and had noticed a shrinking of the muscles of the arms and legs.  His current weight was 152.  He would get out of breath easily and got tired while running a vacuum cleaner around the house.  The Veteran continued to report having chronic diarrhea problems with up to 10 loose stools per day, which had occurred for years.  He indicated that he did not have fever or night sweats.  He also related that he had experienced years of morning regurgitation of gastric juices and some foods.  On examination, it was noted that his muscles were smaller than expected.  The diagnosis was HIV illness with diarrhea and muscle wasting.  

Thereafter, the Veteran received VA treatment and endorsed the same symptoms, including fatigue as well as mood lability and depression.  In 2008, it was thought that the Veteran possibly was exposed to tuberculosis.  In march 2008, it was indicated that the Veteran had no signs of ophthalmic pathology.  In April 2008, a computerized tomography of the chest was ordered because the Veteran had continued to lose weight, had shortness of breath, and a cough after three weeks of tuberculosis therapy.  Tuberculosis was thereafter not shown to be active.  In October 2008, it was note that there had been no weight loss, but his chronic diarrhea persisted.  The Veteran began to also report having insomnia.  

In August 2010, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had been followed by VA for his HIV disease and was taking multiple medications which were part of an approved treatment.  The Veteran related that he had diarrhea, up to twelve loose stools per day.  He felt tired all the time, but could only sleep about two hours per night.  He did not currently have weight loss, but his weight was noted to range between 147-154 pounds.  He had no lymphadenopathy although he reported having tenderness in the area of the lymph nodes.  He reported a subjective fever of one per week.  He had an occasional cough, but had been a long-term smoker.  He had dyspnea if he tried to walk too fast.  He wore bifocals, but there was no acute vision loss.  He felt that his memory had decreased.  He had not had any hospitalizations or surgery.  He was working as a chef for an AIDS service.  Examination revealed no mouth lesions or evidence of leukoplakia or candidiasis.  Clinical testing revealed a T4 cell count of 645.  The diagnosis was HIV disease.  

The Veteran's HIV disease is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6351, specifically for HIV-related illness.  Under this code, a 10 percent disability rating is warranted following development of definite medical symptoms, T4 cell of 200 or more and less than 500, and on approved medication(s), or; with evidence of depression or memory loss with employment limitations.  A 30 percent disability rating requires recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or; minimum rating with T4 cell count less than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  A 60 percent disability rating requires refractory constitutional symptoms, diarrhea, and pathological weight loss, or; minimum rating following development of AIDS-related opportunistic infection or neoplasm.  A 100 percent disability rating is warranted for AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV- related illness with debility and progressive weight loss, without remission, or few or brief remissions.  Psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combination with percentages otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic Code 6351, Note 2.

In this case, over the past decade during which this Veteran's appeal has been pending, he has consistently reported essentially severe daily diarrhea as well as chronic fatigue, some gastrointestinal complaints, depression/anxiety related issues, and, more recently, insomnia and fever.  His weight had steadily decreased and he has exhibited some muscle wasting.  However, his T4 cell count was between 420-640 and he has not had AIDS-related opportunistic infection or neoplasm.

In viewing the rating criteria, the Veteran has consistently exhibited recurrent constitutional symptoms, intermittent diarrhea, and been on approved medication, as required for a 30 percent rating.  However, in taking a longitudinal review of the evidence, the Board finds that the Veteran's symptoms actually more nearly approximate a 60 percent rating.  His constitutional symptoms are apparently refractory to treatment as he has had no relief in them during the past decade.  In addition, his diarrhea is more than intermittent since it is persistent on a daily basis.  In addition, he has endured a steady weight loss.  The Board finds that overall, the Veteran had met the criteria for a 60 percent rating.  A 100 percent disability rating is not warranted since he has not had AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; nor has his HIV- related illness resulted in debility without remission or few or brief remissions.  The Veteran has maintained employment and generally satisfactory functioning, other than what has previously been noted.  

The Board notes that while psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, in this case, a higher rating would not result.  Only the Veteran's psychiatric disability has generally been etiologically related to his HIV disease, but in order for a higher rating to be warranted, the evidence would have to show that a 70 percent rating per 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

In this case, the Veteran has received basically regular treatment for psychiatric complaints.  However, he has not had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He has endorsed suicidal ideation with no intent or plan, but has not exhibited any obsessional rituals which interfere with routine activities.  He is cognitively intact and without speech abnormalities.  He has depression, but has been able to function independently.  There is no evidence of impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  He has been able to function within his work setting and has been able to get along well enough with others to maintain this employment.  See, in particular, VA mental health counseling records dated July-December 2007.  Additional records also show that the Veteran has been able to establish and maintain effective friendships.  

In sum, the higher rating may be assigned under Diagnostic Code 6351.  The Board recognizes that many of the Veteran's symptoms are subjective or based at least on his subjective reports, such as the frequency of his diarrhea and fatigue.  However, the Board finds that the Veteran's reports with regard to his symptoms are credible because they have been entirely consistent and often made when he was seeking medical maintenance and assistance.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 60 percent.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The rating schedule represent as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.   A comparison between the level of severity and symptomatology of the Veteran's HIV disease with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial 60 percent rating for HIV disease is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


